                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
CASSIE COLBY,
                          Plaintiff,
      v.                                                 Case No. 19-cv-883-pp
DANIEL J. SOKUP, et al.,
                        Defendants.
______________________________________________________________________________

    ORDER SCREENING SECOND AMENDED COMPLAINT (DKT. NO. 13)
             UNDER 28 U.S.C. §1915A AND DISMISSING CASE
______________________________________________________________________________

      Plaintiff Cassie Colby, who is incarcerated at Taycheedah Correctional

Institution and representing herself, filed a complaint under 42 U.S.C. §1983.

Dkt. No. 1. Ten days later, she filed an amended complaint. Dkt. No. 5. The

court screened the amended complaint and concluded that it failed to state a

claim upon which relief could be granted. Dkt. No. 12. The court instructed the

plaintiff that if she wanted to proceed with the cases, she had to file a second

amended complaint. Id. Specifically, the court told the plaintiff that she

needed to provide more information about what happened during her

interactions with police officers/jail staff on February 26, 2019. Id. at 6. The

court explained that vague allegations such as “the defendants failed to protect

me” and “the defendants retaliated against me” were not enough to state a

claim upon which the court could grant relief. Id.

    The court received the plaintiff’s second amended complaint on August 12,

2020. Dkt. No. 13. This order screens the second amended complaint and

dismisses the case.

                                         1

           Case 2:19-cv-00883-PP Filed 08/31/20 Page 1 of 12 Document 14
I.    Screening the Second Amended Complaint

      A.       Federal Screening Standard

      The court must screen complaints brought by prisoners seeking relief

from a governmental entity or officer or employee of a governmental entity. 28

U.S.C. §1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon

which relief may be granted, or that seek monetary relief from a defendant who

is immune from such relief. 28 U.S.C. §1915A(b). In determining whether the

complaint states a claim, the court applies the same standard that it applies

when considering whether to dismiss a case under Federal Rule of Civil

Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)).

      To state a claim, a complaint must include “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

The complaint must contain enough facts, accepted as true, to “state a claim

for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that

allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The court

construes liberally complaints filed by plaintiffs who are representing

themselves and holds such complaints to a less stringent standard than


                                          2

        Case 2:19-cv-00883-PP Filed 08/31/20 Page 2 of 12 Document 14
pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio,

792 F.3d 768, 776 (7th Cir. 2015)).

      To state a claim for relief under 42 U.S.C. §1983, the plaintiff must allege

that someone deprived her of a right secured by the Constitution or the laws of

the United States, and that whoever deprived her of this right was acting under

the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th

Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009)).

      B.     The Plaintiff’s Allegations

      Defendants Daniel Sokup and Andrew Straszowski are police officers

with the Lake Hallie Police Department; defendant James Kawalochex is the

Sheriff of Chippewa County. Dkt. No. 13 at 1-2.

      According to the second amended complaint, on February 26, 2019, the

plaintiff called 911 because she thought she had been drugged and assaulted.

Id. at 2. Sokup and Straszowski responded. Id. The plaintiff says that she “tried

to explain what was going on” but that Sokup and Straszowski wouldn’t listen

because they assumed that she was “under the influence” and was “making

things up.” Id. at 2. The plaintiff says that several times, she asked Straszowski

for a female officer “because [she] felt uncomfortable due to being drugged and

possibly assaulted.” Id. The plaintiff explains that her “assailants” were in the

room, “one walking around the room freely and the other one hiding under the

bed in the box spring,” but that the officers wouldn’t listen to her at all “since

[she] was under the influence” and that the officers just assumed she was


                                           3

        Case 2:19-cv-00883-PP Filed 08/31/20 Page 3 of 12 Document 14
being paranoid. Id. at 2-3. It appears that Sokup and Straszowski arrested the

plaintiff and took her to the jail. Id. at 3.

      At the jail, the plaintiff says that “they were laughing and mocking” her

and that she was becoming upset. Id. She says that the two arresting officers

and the jail staff still wouldn’t listen. Id. At one point, she asked to speak to a

victim witness coordinator “or something/someone who would help;” she says

that “Jailer Maki” handed her a phone. Id. The plaintiff says that she said she

wanted to talk in private because she felt uncomfortable talking “in front of all

of them,” but that “he”—presumably Maki—took the phone and hung it up. Id.

The plaintiff asked if there was anyone to whom she could speak privately, and

that a guard named Lindsey was laughing. Id. She says that she asked Lindsey

why she was laughing and why she would think that laughing at someone in

the plaintiff’s condition “would be okay.” Id. The plaintiff asserts that “they”

continued to book her and put her in a holding cell; she stayed up for “quite

some time still in a haze then finally fell asleep.” Id.

      The plaintiff says that when she woke up, she tried telling every jailor

that she could, but that no one would listen. Id. She says that finally, someone

named John Steves let her out of the holding cell, brought her to booking and

listened to her “summed up story of what happened.” Id. The plaintiff says she

begged the Jane Doe jail nurse on duty to keep a sample of her urine to prove

that she was drugged; the plaintiff says that the nurse agreed and allowed the

plaintiff to urinate in a cup, which the nurse kept. Id. The plaintiff then was

returned to the holding cell, where she says that she “began to notice injection


                                           4

        Case 2:19-cv-00883-PP Filed 08/31/20 Page 4 of 12 Document 14
marks on [her] body and a carving on [her] vagina.” Id. The plaintiff reported

her injuries to the “jailers.” Id. She also says that once she was in general

population, she showed a girl named Michelle Darling. Id. at 3-4.

      The plaintiff asserts that between February 28, 2019 and March 2, 2019,

she “put in” several inmate complaints in the jail kiosk. Id. at 4. She also spoke

to her probation officer, the West Central Drug Task Force and her attorney

and told them what had happened to her. Id. She says that no one seemed to

care. Id. The plaintiff alleges that on March 2, she made a threatening message

on the kiosk; the next day—March 3—an officer from the Lake Hallie Police

Department took a “real report,” and she was take to the Sacred Heart hospital

in Eau Claire. Id. The plaintiff says, however, that by the time she got to the

hospital, she couldn’t be “tested” because “it had been too long of a wait since

the incident.” Id. The plaintiff says that “they” thought the “lesions” in her

vaginal area could be a disease, but she says that it was “some sort of carving

or burn of some kind or something of that sort.” Id.

      The plaintiff alleges that on March 27, 2019, the sheriff “wiped out” the

kiosk and all the messages were lost; she says this was to cover up her

attempts to ask for help. Id. She says that she “went in inmate 688 and left

inmate 654 due to the kiosk being wiped.” Id. The plaintiff says that evidence

was missing from her property—specifically her underwear—and that one of

her “assailants Colton Melander was allowed down to booking to ‘BOMB’ his

phone to get rid of evidence on there.” Id. The plaintiff sums up that “basically”

she wasn’t being protected as she should have been and that “things were


                                         5

        Case 2:19-cv-00883-PP Filed 08/31/20 Page 5 of 12 Document 14
being done to hide that.” Id. She says that there is much more but that she

can’t always think of it all at the same time. Id. She summarizes that the

officers did not give her the correct help she needed because of the drugging or

assault, and that they did not serve or protect her. Id. She says officers hid and

covered up evidence. Id. She says “they” taunted her “w/ assailant in custody

putting him in cell next to [her] block.” Id. The plaintiff says that she has

everything documented, but that she has no money for copies. Id.

      She seeks “justice to be served to [her] assailants and an award of

money.” Id. at 5.

      C.     Analysis

      The plaintiff states that the defendants—police officers and jail officials—

“did not serve or protect” her and instead taunted and mocked her. The court

believes that the plaintiff means to allege that she tried to tell the arresting

officers that she was drugged, assaulted and possibly tortured, they would not

listen to her or take her claims seriously and would not help her get a test that

would have supported her claims.

      The Constitution requires prison officials to “take reasonable measures

to guarantee the safety of inmates.” Farmer v. Brennan, 511 U.S. 825, 832

(1994). This means that “prison officials have a duty . . . to protect prisoners

from violence at the hands of other prisoners.” Id. (quoting Cortes-Quinones v.

Jimenez-Nettleship, 842 F.2d 556, 558 (1st Cir.), cert denied, 488 U.S. 823

(1988)). The Fourteenth Amendment applies to a failure-to-protect claim filed

by a pretrial detainee. See, e.g., Taylor v. Kenosha Cty. Jail, No. 19-cv-1778-


                                          6

        Case 2:19-cv-00883-PP Filed 08/31/20 Page 6 of 12 Document 14
JPS, 2020 WL 3642368, at *2 (E.D. Wis. July 6, 2020) (citing Klebanowski v.

Sheahan, 540 F.3d 633, 637 (7th Cir. 2008)). The Eighth Amendment applies

to a failure-to-protect claim filed by a convicted prisoner. Kingsley v.

Hendrickson, 576 U.S. 389, 400 (2015). The Seventh Circuit has held that

there is “little practical difference between the two standards.” Brown v. Budz,

398 F.3d 904, 910 (7th Cir. 2005) (quoting Weiss v. Cooley, 230 F.3d 1027,

1032 (7th Cir. 2000)).

      To state a claim for failure to protect under the Eighth Amendment, the

plaintiff must allege that (1) that she was incarcerated under conditions posing

a substantial risk of serious harm and (2) that the defendants acted with

deliberate indifference to her health or safety. Santiago v. Walls, 599 F.3d 749,

756 (7th Cir. 2010). Similarly, to state a claim for failure to protect under the

Fourteenth Amendment, the plaintiff must allege that “that a defendant acted

purposefully, knowingly, or recklessly regarding [the] risk of assault, and that

their conduct was objectively unreasonable.” Taylor, 2020 WL 3642368, at *2

(citing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015)); see also Dawson

v. Dart, No. 17-CV-00283, 2020 WL 1182659, at *2 (N.D. Ill. Mar. 12, 2020)

(citing McCann v. Ogle Cty., 909 F.3d 881, 886 (7th Cir. 2018) and Miranda v.

Cty. of Lake, 900 F.3d 335, 353 (7th Cir. 2018)).

      The plaintiff’s allegations do not fit into either framework. The plaintiff

alleges that she was assaulted before she called 911, before she was taken into

custody and before she was detained at the jail. She does not allege that the

defendant police officers knew that she was at risk of being assaulted before it


                                         7

        Case 2:19-cv-00883-PP Filed 08/31/20 Page 7 of 12 Document 14
happened, or that there was anything the police officers could have done to

prevent the assault. Even if she had made that allegation, the Supreme Court

held many years ago that “nothing in the language of the Due Process Clause

itself requires the State to protect the life, liberty, and property of its citizens

against invasion by private actors,” and that “the Due Process Clauses [of the

Fifth and Fourteenth Amendments] generally confer no affirmative right to

governmental aid, even where such aid may be necessary to secure life, liberty,

or property interests of which the government itself may not deprive the

individual.” DeShaney v. Winnebago Cty. Dept’ of Soc. Servs., 489 U.S. 189,

195-96 (1989).

      The plaintiff implies that the officers should have believed her when she

said that her assailants drugged and assaulted her and that they should have

done something to help her prove it. Again, the Constitution does not require

the officers to provide the plaintiff with affirmative aid to prove her case against

her assailants. Id.

      Nor does the plaintiff allege that she faced a substantial risk of serious

harm while she was in the jail. The plaintiff says that while she was in the jail,

the officers and jail staff mocked her and made fun of her. Rude and

unprofessional conduct does not violate the constitution. DeWalt v. Carter, 224

F.3d 607, 612 (7th Cir. 2000) (verbal harassment or rude comments alone do

not violate the Constitution); Patton v. Przybylski, 822 F.2d 697, 700 (7th Cir.

1987) (unprofessional conduct does not violate the Constitution). The plaintiff

also says that “they”—she does not say whether it was the police officers or the


                                           8

        Case 2:19-cv-00883-PP Filed 08/31/20 Page 8 of 12 Document 14
jail staff—put one of her assailants in a cell next to her block, but she does not

allege that she was at risk from that assailant or that the assailant said or did

anything to her.

      The plaintiff alleges that because the defendants did not believe her

claims that she was assaulted and did not get her to a medical professional

right away, by the time she got to the hospital, it was too late for a test to show

that she had been drugged. She does not allege that she suffered any physical

harm as a result of the delay in going to the hospital. She does not allege that

she told the officers or the jail staff that she was ill or in pain or suffering. She

alleges only that because of the delay in getting to the hospital, she was not

able to prove that her assailants drugged her. This is unfortunate, but it is not

a violation of the Constitution.

      The plaintiff states that the defendants—particularly the Sheriff—hid

and/or covered up evidence; she says that the Sheriff wiped all her complaints

from the kiosk. If the Sheriff had hidden or covered up evidence in a criminal

case—evidence that would have shown that the plaintiff was not guilty—that

might have violated the federal Constitution. The Constitution, however, does

not require law enforcement or jail staff to preserve evidence on behalf of

someone who alleges that they were a victim of a crime.

      In the original and the first amended complaints, the plaintiff alleged

that the defendants were “retaliating” against her for filing complaints. Dkt. No.

1 at 3, Dkt. No. 5 at 3. The plaintiff made no mention of retaliation in the

second amended complaint. An amended complaint “supersedes” earlier


                                          9

        Case 2:19-cv-00883-PP Filed 08/31/20 Page 9 of 12 Document 14
complaints and renders them void. Flannery v. Recording Indus. Ass’n of Am.,

354 F.3d 632, 638 n.1 (7th Cir. 2004). Even if the original and first amended

complaints were not void, however, neither stated a claim for retaliation.

      A plaintiff asserting a First Amendment retaliation claim must show that

(1) she engaged in activity protected by the First Amendment, (2) she suffered a

deprivation that likely would deter her from engaging in First Amendment

activity in the future, and (3) the First Amendment activity “was ‘at least a

motivating factor’ in the Defendants’ decision to take the retaliatory action.”

Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (quoting Woodruff v.

Mason, 542 F.3d 545, 551 (7th Cir. 2008)). The plaintiff says that she made

complaints—that is activity protected by the First Amendment. But she does

not explain what deprivation she suffered—how did the defendants retaliate

against her? And why does she believe that her complaints were what caused

the defendants to do whatever they did? Simply alleging that the defendants

retaliated against her for making complaints is not enough to state a claim.

      Wisconsin has a crime victims’ rights statute, Wis. Stat. §950.01, et seq.

The statute provides crime victims with many rights, including the right to be

treated with fairness, dignity and respect (Wis. Stat §950.04(1v)(ag)); to request

an order for, and be given the results of, communicable disease testing (Wis.

Stat §950.04(1v)(d)); and to be informed about how to file a complaint (Wis.

Stat. §950.04(1v)(do)). The plaintiff seems to be alleging that, rather than

violating her civil rights under the federal Constitution, the defendants violated

her rights as a crime victim. The proper forum for the plaintiff to bring those


                                        10

       Case 2:19-cv-00883-PP Filed 08/31/20 Page 10 of 12 Document 14
allegations is state court, not federal court. See Wis. Stat. §950.105 (“[a] crime

victim has a right to assert, in a court in the county in which the alleged

violation occurred, his or her rights as a crime victim under the statutes or

under article I, section 9m, of the Wisconsin Constitution”).

       The second amended complaint does not state a claim for which this

federal court can grant relief (nor did the original or first amended complaints).

The court will dismiss this case for failure to state a claim.

III.   Conclusion

       The court ORDERS that this case is DISMISSED under 28

U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) because the complaint fails to state a

claim. The court will enter judgment accordingly.

       The court will document that the plaintiff has incurred a “strike” under 28

U.S.C. §1915(g).

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of


                                         11

        Case 2:19-cv-00883-PP Filed 08/31/20 Page 11 of 12 Document 14
the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 31st day of August, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       12

       Case 2:19-cv-00883-PP Filed 08/31/20 Page 12 of 12 Document 14
